Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 58-74 are presented for examination.
Applicants’ amendment and response filed January 4, 2021 have been received and entered.  
Applicants’ information disclosure statements filed January 5, 2021 and March 3, 2021 have been received and entered.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under obviousness-type double patenting over claims 1-6 of U.S. Patent No. 10,195,242 B2 as set forth in the previous Office action dated July 1, 2020 at pages 2-4 as applied to claims 58-71, 73 and 74 is hereby WITHDRAWN due to applicants’ amendment to claim 58 and the U.S. Patent No. 10,195,242 B2 does not disclose the applicants’ critical limitation, “wherein the cassic acid is encapsulated in the undecylenic acid”.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over EP 1,842,437 A1, hereby known as Roelf et al. in view of Bourne et al., Antiviral Research, Vol. 40, No. 3, pages 139-144 (1999) of PTO-1449 and further in view of Yu et al., Journal of Biotechnology, Vol. 135, No. 3, pages 304-308 (2008) of PTO-1449 as set forth in the previous Office action dated July 1, 2020 at pages 4-6 as applied to claims 58-71, 73 and 74 is hereby WITHDRAWN due to applicants’ amendments to claims 58, 73 and 74, wherein the prior art does not teach or disclose the applicants’ critical limitation, “wherein the cassic acid is encapsulated in the undecylenic acid”, and applicants’ remarks.
Allowable Subject Matter
Claims 58-74 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629